UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☑ Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2013 or ☐ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period fromto Commission file number 0-16508 USA REAL ESTATE INVESTMENT TRUST (Exact Name of Registrant as Specified in Its Charter) California 68-0420085 (State or Other Jurisdiction of Incorporation or (I.R.S. Employer Identification No.) Organization) 650 Howe Avenue, Suite 730 Sacramento, CA 95825 (Address of Principal Executive Offices, Including Zip Code) (916)761-4992 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. ☑ Yes☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). ☑ Yes☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). ☐ Yes☑ No As of December 9, 2013, 15,788 shares of beneficial interest of the registrant were outstanding. Page 1 of 10 PART I. FINANCIAL INFORMATION USA REAL ESTATE INVESTMENT TRUST Condensed Balance Sheets March 31, December 31, Unaudited Assets Real estate loan $ $ Cash Other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Accounts payable $ $ Total liabilities Shareholders' equity: Shares of beneficial interest, par value $1 per share; 62,500 shares authorized; 15,798 shares outstanding Additional paid-in capital Distributions in excess of cumulative net income ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to financial statements. Page 2 of 10 USA REAL ESTATE INVESTMENT TRUST Condensed Statements of Operations (Unaudited) Three Months Ended March 31, Revenues: Interest income $ $ Expenses: Operating Impairment of other assets General and administrative Total expenses Net loss $ ) $ ) Net loss per share $ (4.38 ) $ ) Weighted-average number of shares outstanding See notes to financial statements. Page 3 of 10 USA REAL ESTATE INVESTMENT TRUST Condensed Statements of Cash Flows (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (69,268 ) $ (68,964 ) Adjustments to reconcile net loss to net cash used in operating activities Impairment of other asset Changes in operating assets and liabilities: Increase (decrease) in accounts payable (11,767 ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Advance to related party ) ) Net cash used in investing activities ) ) NET DECREASE IN CASH ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ See notes to financial statements. Page 4 of 10 USA REAL ESTATE INVESTMENT TRUST Notes to Financial Statements 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES GENERAL: USA Real Estate Investment Trust (the "Trust") was organized under the laws of the State of California pursuant to a Declaration of Trust dated October 7, 1986. The Trust commenced operations on October 19,1987, upon the sale of the minimum offering amount of shares of beneficial interest. The Trust is a self-administered, self-managed, real estate investment trust.The interim unaudited financial statements of the Trust have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (the SEC). Certain information and footnote disclosures normally included in the annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. The Trust believes that the disclosures are adequate to make the information presented not misleading. These interim financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Trust’s 2012 Annual Report on Form 10-K. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Trust’s financial position at March 31, 2013 and December 31, 2012, and the results of its operations for the three month interim periods ended March 31, 2013 and March 31, 2012 and its cash flows for the three month interim periods ended March 31, 2013 and March 31, 2012 have been included.The results of operations for interim periods are not necessarily indicative of results for the full year. 2. COMMITMENTS AND CONTINGENCIES The Trust is involved in claims and legal proceedings and it may become involved in other legal matters arising in the ordinary course of business. The Trust evaluates these claims and legal matters on a case-by-case basis to make a determination as to the impact, if any, on its business, liquidity, results of operations, financial condition or cash flows. The Trust currently believes that the ultimate outcome of these claims and proceedings, individually and in the aggregate, will not have a material adverse impact on its financial position, results of operations or cash flows. The Trust’s evaluation of the potential impact of these claims and legal proceedings on its business, liquidity, results of operations, financial condition and cash flows could change in the future. Page 5 of 10 3. FAIR VALUE MEASUREMENTS AND OTHER FINANCIAL MEASUREMENTS The Trust has no financial instruments accounted for at fair value on a recurring or non-recurring basis. Fair value is the exchange price that would be received for an asset or paid to transfer a liability (exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. There are three levels of inputs that may be used to measure fair values : Level 1 – Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity can access as of the measurement date. Level 2 – Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3 – Significant unobservable inputs that reflect a company’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. The carrying values and fair values of the Trust’s other financial instruments were as follows: March 31, 2013 December 31, 2012 Level Carrying value Fair value Carrying value Fair value Cash 1 $ Accounts payable 2 There were no transfers between Level 1 and Level 2 during 2013 or 2012. The following methods were used to estimate the fair values of other financial instruments: Cash and accounts payable. The carrying amounts approximate fair value because of the short maturity of the instruments. The fair value amounts for Cash were classified in Level 1 of the fair value hierarchy. The fair value amounts of Accounts payable were classified in Level 2 of the fair value hierarchy. 4. RELATED PARTY During the three months ended March 31, 2013, the Trust advanced $8,652 to West Coast Realty Trust, Inc., a related party (“WCRT”). As of March 31, 2013, the Trust has advanced a total of $825,934 to WCRT in connection with WCRT’s formation and proposed initial public offering and is expected to be repaid without interest at the closing of WCRT’s proposed initial public offering. Of this advance, $230,000 relates to fees paid to Aviva Life and Annuity Company for a planned mortgage refinance. The mortgage refinance was completed subsequent to March 31, 2013 and WCRT remitted $230,000 to the Trust in June 2013. WCRT’s proposed initial public offering has been delayed and collection of the advance is uncertain. As such, the Trust recorded impairment charges of $8,652 and $587,282 in the statement of operations for the three months ended March 31, 2013 and the year ended December 31, 2012, respectively. The advance is reflected as “Other assets” on the accompanying balance sheet and recorded at $230,000 at March 31, 2013 and December 31, 2012. Page 6 of 10 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CRITICAL ACCOUNTING POLICIES The Trust’s critical accounting policies govern real estate owned and real estate loans. These policies are described in the “Critical Accounting Estimates” section within Item 7 in the Trust’s Annual Report on Form 10-K for the year ended December 31, 2012. RESULTS OF OPERATIONS AND FINANCIAL POSITION The Trust has no continuing operating income, but has continuing expenses. During the three months ended March 31, 2013, the Trust advanced $8,652 to West Coast Realty Trust, Inc., a related party (“WCRT”). As of March 31, 2013, the Trust has advanced a total of $825,934 to WCRT in connection with WCRT’s formation and proposed initial public offering and is expected to be repaid without interest at the closing of WCRT’s proposed initial public offering. Of this advance, $230,000 relates to fees paid to Aviva Life and Annuity Company for a planned mortgage refinance. The mortgage refinance was completed subsequent to March 31, 2013 and WCRT remitted $230,000 to the Trust in June 2013. WCRT’s proposed initial public offering has been delayed and collection of the advance is uncertain. As such, the Trust recorded impairment charges of $8,652 and $587,282 in thestatement of operations for the three months ended March 31, 2013 and the year ended December 31, 2012, respectively. The advance is reflected as “Other assets” on the accompanying balance sheet and recorded at $230,000 atMarch 31, 2013 and December 31, 2012. LIQUIDITY AND CAPITAL RESOURCES The Trust has no continuing operating income, but has continuing expenses. As a result, the Trustees have suspended distributions at this time. The Trust expects to meet its short-term liquidity requirements from cash on hand. OFF-BALANCE SHEET ARRANGEMENTS The Trust has no off-balance sheet arrangements. IMPACT OF INFLATION The Trust's operations have not been materially affected by inflation.The rate of inflation has been relatively low since the Trust commenced operations in October 1987. ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable for smaller reporting companies. ITEM 4 CONTROLS AND PROCEDURES EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures The Trust's management, including its Chief Executive Officer and Chief Financial Officer conducted an evaluation of the effectiveness of the Trust's disclosure controls and procedures as of March 31, 2013. Based on that evaluation, they concluded that the Trust's disclosure controls and procedures were not effective as of March 31, 2013 as the Trust did not submit reports under the Exchange Act within the time periods specified in the SEC’s rules and forms. Page 7 of 10 Changes in Internal Controls over Financial Reporting There have been no changes in the Trust’s internal controls over financial reporting that occurred during the quarter ended March 31, 2013, that have materially affected, or are reasonably likely to materially affect, the Trust’s internal control over financial reporting. Limitations on Effectiveness of Controls and Procedures In designing and evaluating the disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. In addition, the design of disclosure controls and procedures must reflect the fact that there are resource constraints and that management is required to apply its judgment in evaluating the benefits of possible controls and procedures relative to their costs. PART II. OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS None. ITEM 1A RISK FACTORS Not applicable for smaller reporting companies. ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3 DEFAULTS UPON SENIOR SECURITIES None. ITEM 4 MINE SAFTY DISCLOSURES None. ITEM 5 OTHER INFORMATION None. ITEM 6 EXHIBITS Amended and Restated Declaration of Trust of USA Real Estate Investment Trust (included as Exhibit 3.2 to Form S-11 (File No. 33-9315) and incorporated herein by reference). Bylaws of the Trust (included as Exhibit 3.2 to Form S-11 (File No. 33-9315) and incorporated herein by reference). Page 8 of 10 Amendments to Sections 2.3.1, 2.3.7, 2.3.8, 2.4.2 and 2.4.3 of the Amended and Restated Declaration of Trust of USA Real Estate Investment Trust (included at Exhibit 3.4 to Form 10-K for the year ended December 31, 1987 and incorporated herein by reference). Article VIII of Exhibit 3.1(included as Exhibit 4.1 to Form S-11 (File No. 33-9315) and incorporated herein by reference). Form of Share Certificate (included as Exhibit 4.2 to Form S-11 (File No. 33-9315) and incorporated herein by reference). Agreement to Purchase and Sell, dated January 20, 2012, by and between the Trust and the AAA land Company, LLC (included as Exhibit 10.1 to Form 8-K filed January 25, 2012 and incorporated herein by reference). Certification of the Principal Executive Officer Pursuant to Rule 13-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (filed herewith). Certification of the Principal Financial Officer Pursuant to Rule 13-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (filed herewith). Section 906 Certifications filed by the Principal Executive Officer and the Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (filed herewith). 101.INS * XBRL Instance Document 101.SCH * XBRL Taxonomy Extension Schema 101.CAL * XBRL Taxonomy Extension Calculation 101.DEF * XBRL Taxonomy Extension Definition 101.LAB * XBRL Taxonomy Extension Labels 101.PRE * XBRL Taxonomy Extension Presentation * XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of section 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section of 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. Page 9 of 10 USA REAL ESTATE INVESTMENT TRUST Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. December 9, 2013 USA REAL ESTATE INVESTMENT TRUST By: /s/ Jeffrey B. Berger Jeffrey B. Berger, Chief Executive Officer December 9, 2013 USA REAL ESTATE INVESTMENT TRUST By: /s/ Gregory E. Crissman Gregory E. Crissman, Chief Financial Officer Page 10 of 10
